Citation Nr: 0711537	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  99-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for venous stasis ulcers of 
the legs.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

In December 2005, the Board issued a decision which reopened 
the veteran's claim seeking service connection for ulcers of 
the legs.  The Board then remanded the veteran's claims for 
additional development, and for re-adjudication of the 
veteran's claim for service connection on the merits.


FINDING OF FACT

The veteran's service-connected disabilities have aggravated 
his venous stasis ulcers of the legs.


CONCLUSION OF LAW

Venous stasis ulcers of the legs have been aggravated by the 
veteran's service-connected disabilities. 38 U.S.C.A. §§ 
1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for venous ulcers of 
the legs. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326 (2006).  This is so because the Board 
is taking action favorable to the appellant by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran is seeking service connection for venous stasis 
ulcers of the leg.  He contends that this condition is the 
result of his inservice exposure to herbicide agents 
(including Agent Orange) while serving in Vietnam.  In the 
alternative, he contends that this condition is secondary to, 
or has been aggravated by, his service-connected diabetes 
mellitus, type II, and peripheral neuropathy of the bilateral 
lower extremities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

A review of the evidence of record reveals that the veteran 
first began to have problems with venous stasis ulcers of the 
lower extremities around 1990.  A treatment report, dated in 
July 1990, noted his history of rashes over his lower 
extremities for years.  A treatment report, dated in December 
1990, noted the veteran's complaints of and treatment for 
superficial ulcers of the left leg.  A follow-up treatment 
report, dated in April 1991, noted that his left leg had 
become a full chronic ulcer sore.  The report also noted that 
this condition had started as a rash, which had left brown 
spots on both of his legs.  Color photographs of this 
condition, dated in January 1992, revealed that it has 
affected both of his legs, worse on the left.  Subsequent 
treatment reports reveal essentially ongoing treatment for 
this condition, worse on the left.

A psychiatric treatment report, dated in December 1998, noted 
findings of bilateral ulcers of the lower extremities.  The 
health care provider noted a diagnosis of stasis ulcers, 
bilaterally, with secondary infection, and further opined 
that this condition was as likely as not related to the 
veteran's inservice exposure to Agent Orange.  

A VA examination report, dated in July 2005, diagnosed the 
veteran with venous stasis of both lower extremities, with a 
history of ulceration, bilaterally.  Based upon his 
examination, the VA examiner opined that was less likely as 
not that these venous stasis ulcers were due to his diabetes 
mellitus.  In support of this opinion, the VA examiner noted 
that the veteran's diabetes mellitus had been recently 
diagnosed in the past year, and the veteran has a fifteen 
year past history of venous stasis problems.

In October 2006, a VA medical opinion was obtained.  The VA 
examiner noted that he had reviewed the veteran's claims 
folders, and that his service medical records, including his 
separation physical, were silent as to any injuries or trauma 
to the lower legs.  The report noted the veteran's medical 
history of venous stasis with ulcerations beginning around 
1990.  The VA examiner reported that the etiology of this 
condition was multifactorial, and that risk factors include 
obesity, aging, long periods of sitting or standing without 
walking, and other unknown genetic and environmental 
stressors.  The VA examiner then noted that this condition 
began approximately twenty years after the veteran's 
discharge from the service, and that this was a lot of 
intervening time for these known risk factors to interact and 
for the veteran to develop venous stasis.  The VA examiner 
opined that the veteran's service-connected diabetes mellitus 
does impair healing of the veteran's leg ulcerations.  He 
also opined that the veteran's service-connected peripheral 
neuropathy of the lower extremities made it more likely that 
the veteran will traumatize his lower extremities resulting 
in traumatic ulcers in the background of venous stasis.

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the VA examiner 
in October 2006 to be the most probative herein.  In reaching 
this conclusion, the Board notes that the October 2006 
opinion is the only one clearly based upon a complete review 
of the veteran's claims folders.  This opinion also provides 
a superior recitation of the medical facts, and also gives a 
supporting rationale for the conclusions reached therein.  

The Board notes that the VA examiner's opinion in July 2005 
does not appear to consider whether the veteran's current 
condition has been aggravated by his service-connected 
disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board also notes that it finds no probative value 
to the October 1998 opinion statement linking the veteran's 
condition to his inservice exposure to Agent Orange.  Venous 
stasis ulcers of the lower extremities is not a condition 
warranting presumptive service connection based upon the 
veteran's inservice exposure to herbicide agents (including 
Agent Orange). 38 C.F.R. §§ 3.307, 3.309 (2006).  Moreover, 
the opinion was offered during a psychiatric consultation, by 
a health care provider who is not shown to be a medical 
doctor, and who is not shown to have reviewed the veteran's 
claims folder pursuant to rendering this opinion.  Finally, 
the health care provider failed to provide any supporting 
rationale for the conclusion reached.

With application of the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran 
currently has venous stasis ulcers of the legs which are 
aggravated by his service-connected disabilities, and thus 
secondary service connection for venous stasis ulcers of the 
legs is warranted.  See Allen, supra.


ORDER

Service connection on a secondary basis for venous stasis 
ulcers of the legs is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


